Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2. The amendment filed on February 10, 2021 has been received and made of record. In response to Non-Final Office Action on November 10, 2020, applicants amended claims 1-3, 5-7, and 9-11 of which claims 1, 5, and 9 are independent claims. Claims 4, 8, and 12 are maintained. NO claim has been added or cancelled. Therefore, claims 1-12 are pending for consideration.

Response to Arguments

3. Applicants’ arguments, in "Remarks", filed on February 10, 2021 with respect to independent claims 1, 5 and 9 have been considered but are moot in view of new ground of rejection as necessitated by applicants’ amendment.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zilberstein et al.(US 2016/0127775 A1)(herein after Zilberstein).

Regarding claim 1, Zilberstein teaches an information processing apparatus(system 100, fig.1; system 300, fig.3, Para-17, 45)  comprising:

a memory(system memory 500, fig.5); and

a processor(central processing unit 520, fig.5) coupled to the memory(memory 500) and configured to:

select, when a first apparatus(display device 111 and content presentation device 110, fig.3), which a first user operates (Para-18), displays a part of one or more first contents(fixed content 320, fig.3) on a first screen(interface 310, fig.3) of the first apparatus(110, 111), one or more second contents (interactive content 321 or interactive content 322 or interactive content 324) which are at a position where it is possible to operate by a second user(user A or use B or user C or user D) who operates a second apparatus which is different from the first apparatus(Para-47, 50) from among the one or more first part of the contents(fixed content 320); and

cause the first apparatus to display, on the first screen, the selected one or more second contents to which an image indicating that the second user is present at the position (Para-30: the group delineator 220 can define the group 221 to be those individual users that have been detected as present in a room in which the primary content is being consumed, or as those users that have been detected as viewing a common display device; also Para 31-33, 42) where it is possible to operate the selected one or more second contents is added(Para 36-39, 41, 47-50; also fig.4 and related text).

Claims 5, and 9 are rejected for the same reason as mentioned in the rejection of claim 1, since claims 1, 5, and 9 recite identical claim limitations in different formats.

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 6, 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zilberstein et al.(US 2016/0127775 A1) in view of PETERSEN(WO 00/25199).

Regarding claim 2, Zilberstein is not found to teach expressly the information processing apparatus according to claim 1, wherein the processor is further configured to: calculate a position of the second user with in a coordinate system of a second screen of the second apparatus; and cause the first apparatus to display the image by using the calculated position.

However, PETERSEN teaches a portable interactive presentation device, wherein the processor(microprocessor 38, fig.1, Page-6, Lines 19-22) is further configured to:
 
calculate a position(x, y, coordinate) of the second user (audience member) with in a coordinate system of a second screen(presentation display 26, fig.1) of the second apparatus (presentation device 12, fig.1, Page-9, Lines 4-13); and
 
cause the first apparatus(computing device 10) to display the image(pointer or other icon) by using the calculated position (Page-9, Lines 13-18).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Zilberstein with the teaching of PETERSEN to include the feature in order to provide an interactive display device with greater functionality and a more intuitive interface with respect to utilizing position data and user input as part of a process for rendering output to multiple users based upon the users’ interaction with the interactive device.

Regarding claim 3, Zilberstein as modified by PETERSEN teaches the information processing apparatus according to claim 2, wherein the processor is configured to:
 
calculate a position(x, y, coordinate, PETERSEN) of the second user(audience member, PETERSEN) with coordinates in a window coordinate system of a window including the one or more second contents(pointer or other icon, PETERSEN); and

cause the first apparatus(computing device 10, PETERSEN) to display the image(pointer or other icon, PETERSEN) near the one or more second contents(optional audience tile 44a, fig.3) using the calculated position(computing device display 16 and/or presentation device 12, fig.1, Page-9, Lines 4-18;  fig.3, Page-10, Line-1 to Page-11, Line-13, PETERSEN).
Claims 6, and 10 are rejected for the same reason as mentioned in the rejection of claim 2, since claims 2, 6 and 10 recite identical claim limitations in different formats.

Claims 7, and 11 are rejected for the same reason as mentioned in the rejection of claim 3, since claims 3, 7 and 11 recite identical claim limitations in different formats.

10.	Claims 4, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zilberstein et al.(US 2016/0127775 A1) in view of Dogra et al.(US 2014/0098138 A1)(herein after Dogra).

Regarding claim 4, Zilberstein is not found to teach expressly the information processing apparatus according to claim 1, wherein the processor is further configured to: when causing a plurality of the images to be displayed, determine a display position where the plurality of the images are aggregated based on a center of gravity or a weighted average of the plurality of the images, or determine a position set in advance as the display position where the plurality of the images are aggregated.

However, Dogra teaches a system for augmented reality based smart classroom environment, wherein the processor(processing unit PU 1002, fig.10, Para-57, 59) is further configured to:
when causing a plurality of the images to be displayed(fig.2-4, Para-38, fig.5, Para-40, 49), determine a display position where the plurality of the images are aggregated based on a center of gravity or a weighted average of the plurality of the images, or determine a position set in advance as the display position where the plurality of the images are aggregated(figs.3&5-7 and related text).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Zilberstein with the teaching of Dogra to include the feature in order to determine location of users in the image, map fetched information associated with the users with the determined location of the users and communicate with the users based on the mapped information.

Claims 8, and 12 are rejected for the same reason as mentioned in the rejection of claim 4, since claims 4, 8 and 12 recite identical claim limitations in different formats.

Conclusion

11.	Applicants’ amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Note

12. The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed 

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao, can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center(EBC) at 866-217-9197(toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692
February 12, 2021